DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,070,801. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 1 is a copy of patent claim 1 except for that application claim 1 omits the last paragraph of patent claim 1.  In other words, application claim 1 is a broader subset of and therefore anticipated by and/or an obvious variant of patent claim 1.
To resolve this remaining issue, the Examiner contacted Applicant and left voicemail messages seeking the filing of an e-Terminal Disclaimer but such messages have gone unreturned.


Allowable Subject Matter
Except for the nonstatuory double patenting rejection above, claim 1 is allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
Huang (US 10779004 B2 also published as US 2018/0103268 A1 with citations below being made to the published application version) is the closest prior art and was applied in the parent application’s Final Rejection to reject that application’s claims 12 and 15 under 35 U.S.C. 102(a)(2).
Claim 1
With respect to the instant claim 1 of this Continuation application, Huang discloses an image decoding method for decoding a picture for each of coding tree units {Fig. 2 illustrates a video decoder as also discussed in paragraph [0005].  Coding tree units (CTUs) are discussed in [0003] and citations below}, the image decoding apparatus comprising:
split a coding node of the coding tree units by at least any of binary tree split and ternary tree split {see Fig. 3A and 6A in which binary tree (BT) block partitioning/splitting and triple (ternary) tree (TT) block partitioning/splitting are discussed} , wherein
the split circuitry refers to a method of splitting an immediately higher node, which is a node one generation higher than a target node {see citations for last paragraph of claim}, and 
in a case that the target node is a middle node out of three nodes obtained by performing ternary tree split on the immediately higher node, prohibiting split of the target node by binary tree split in a direction identical to a direction of the ternary tree split performed on the immediately higher node {see paragraphs [0011]-[0012] and the First Method of Constrained Block Partitioning in [0037]-[0039] further illustrated in Fig. 6A-B which exactly corresponds to the claim language such as, for example “horizontal BT partitioning is disabled for further splitting a middle sub-block split by horizontal TT partitioning”}.
Although Huang discloses some elements of claim 1 as detailed above, neither Huang nor the other art of record discloses or fairly suggest the series of other recited in claim 1 including the performance of BT and TT split possibility determinations; series of determining and decoding steps and as more specifically recited therein and in full combination with all of the other limitations thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486